Citation Nr: 1513347	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-41 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1999 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts that her back disorder was incurred in service.  Specifically, the Veteran asserts that her back pain began in service while she was simultaneously battling service-connected Crohn's disease and that when her Crohn's disease symptoms were effectively treated, her back pain symptomatology became noticeable.  

During service, the Veteran suffered two accidents involving her back.  In 2001 she fell off a horse and into a fence post suffering injury to her right side, back, and left shoulder, and in 2004 she suffered a motor vehicle accident.  Medical records between March and November 2006 indicate the Veteran was treated on several occasions for chronic low back pain.  In January 2007, one year and one month following her medical separation from active duty service due to Crohn's disease; osteoarthritis and juvenile osteochondrosis were listed among her current diagnoses.  A treatment note dated in July 2007 indicates chronic mid back pain due to thoracic lumbar herniated disc, status post horse fall.  

In August 2006 the Veteran was awarded a VA examination for her back disorder.  The VA examination report indicated the diagnoses of: (1) asymptomatic Scheuermann's disease of unknown origin and (2) degenerative disc disease (DDD) with chondrosis and disc protrusions resulting in painful motion of the forward flexion and backward extension with daily pain on use.  The VA examination report further indicated the DDD had an onset of about 2004.  

An additional VA examination was afforded in December 2011.  However a portion of both the original examination and the translation are missing from the claims file and it is unclear what objective medical results are now unavailable.  The 2011 VA examination report did indicate diagnoses of chronic lumbar syndrome with a beginning osteo chondrosis, initial spondyl arthrosis as well as disc degeneration.  

In April 2012, a VA opinion was requested regarding whether the Veteran's current diagnosis Scheuermann's disease was due to accidents the Veteran sustained in service.  However, the requested opinion failed to address the Veteran's DDD diagnosed in the same August 2006 VA examination that diagnosed Sheuermann's disease.   

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an event, injury or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A(d) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds the April 2012 VA opinion to be inadequate with regard to the Veteran's current back disorder.  The VA examiner opined that the Veteran's degenerative changes are less likely than not related to the Veteran's service, based on x-rays from an examination given five years after the Veteran separated from active duty service.  However, the Board notes that the VA opinion request was unnecessarily limiting and that the VA examiner failed to discuss the March 2006 x-ray report, the diagnosis of degenerative disc disease with a reported historical etiology beginning in 2004 indicated by the 2006 VA examination report, or the diagnosis of ostearthritis indicated in the January 2007 treatment report.  Therefore, the Board finds that a remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and the VA examiner should confirm that such records were available for review.  The examiner should consider the prior examinations' findings, the service and post-service treatment records, and the Veteran's lay statements. 

2.  An explanation for all opinions expressed must be provided.  The examiner must provide the following opinions: 

a.  The VA examiner must identify all current back disorders.  For any diagnosis other than Sheuermann's disease, the examiner should state whether it is least as likely as not (50 percent or higher probability) that the disorder manifested in service or is causally or etiological related thereto, including any symptoms in service.  In this regard the examiner should note the diagnosis of degenerative disc disease at the August 2006 VA examination, the January 2007 treatment note indicating arthritis, as well as any additional diagnoses affecting the Veteran's back in VA or private treatment records.  

b.  Regarding Sheuermann's disease, the examiner should state whether the Veteran's Sheuermann's disease clearly and unmistakably preexisted her service from June 1999 to December 2005.  In this regard, the examiner should note the May 1999 normal entrance examination, the March 2006 x-ray, and the August 2006 overseas examination reflecting asymptomatic Sheuermann's disease.

i.  If it did pre-exist service, he or she should state whether there is clear and unmistakable evidence that there was no aggravation in the Veteran's Sheuermann's disease during her service from June 1999 to December 2005.  If Scheuermann's disease increased in severity during the Veteran's service, the examiner should indicate whether there is clear and unmistakable evidence that such an increase in disability was due to the natural progression of Sheuermann's disease. 

In providing this opinion, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. 

ii. If Sheuermann's disease did not clearly and unmistakably preexist the Veteran's service from June 1999 to December 2005, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Sheuermann's disease manifested during service or is otherwise causally or etiologically related thereto. 

3. When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond, noting that correspondence may take longer as the Veteran currently resides overseas, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



